         Case 1:20-cv-04737-PGG Document 31 Filed 08/09/20 Page 1 of 2




                                                                             August 9, 2020
By ECF
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re: Denson v. Donald J. Trump for President, Inc., No. 20 Civ. 4737 (S.D.N.Y.)

Dear Judge Gardephe:

        Plaintiffs submit this letter in response to Defendant’s August 7, 2020, letter objecting to
the motion for leave to file an amicus brief on behalf of Neal H. Klausner and Marissa L. Comart
of the law firm Davis & Gilbert LLP. See ECF No. 30 (Defendant’s letter); ECF No. 29 (motion
for leave).

        As the Court is well aware, the decision to grant leave to file an amicus curiae brief lies
within its firm discretion. Verizon N.Y. Inc. v. Vill. of Westhampton Beach, No. CV 11-252
(AKT), 2014 WL 12843519, at *2 (E.D.N.Y. Mar. 31, 2014); Auto. Club of N.Y., Inc. v. Port
Auth. of N.Y. & N.J., No. 11 CIV. 6746 RJH, 2011 WL 5865296, at *2 (S.D.N.Y. Nov. 22,
2011). Courts regularly grant leave to amici who will help the court “reach a proper decision,”
even where parties “are represented by competent counsel and some of the arguments proffered
in the proposed amicus brief are duplicative of those raised by [a party].” C&A Carbone, Inc. v.
Cty. of Rockland, NY, No. 08-CV-6459-ER, 2014 WL 1202699, at *4 (S.D.N.Y. Mar. 24, 2014).

        Here, while the legal issues before the Court are straightforward, they are also of
substantial national interest and importance.1 Moreover, the amici in question, Mr. Klausner and
Ms. Comart, are acknowledged experts on a controlling issue of state law before the Court—the
permissible scope of restrictive covenants under New York law. Indeed, Mr. Klausner and Ms.
Comart are among the co-authors of a leading treatise and regular pocket-part updates to that
treatise, as well as several articles, on the subject. See Proposed Amicus Brief, ECF No. 29-1, at
1. In such circumstances Plaintiffs respectfully submit that the Court’s consideration of the issues
presented in this case would be aided by granting the proposed amici’s motion.


                                              Respectfully submitted,

                                         By: /s/ John Langford
                                             John Langford
                                             UNITED TO PROTECT DEMOCRACY, INC.
                                             555 W. 5th St.


1
 See, e.g., Michael Kranish, Trump Long Has Relied On Nondisclosure Deals To Prevent
Criticism. That Strategy May Be Unraveling,” Wash. Post, (Aug. 7, 2020), https://
www.washingtonpost.com/politics/trump-nda-jessica-denson-lawsuit/2020/08/06/202fed1c-
d5ad-11ea-b9b2-1ea733b97910_story.html.
         Case 1:20-cv-04737-PGG Document 31 Filed 08/09/20 Page 2 of 2




Page 2 of 2

                                            Los Angeles, CA 90013
                                            Telephone: (202) 579-4582
                                            Fax: (929) 777-8428
                                            Email: john.langford@protectdemocracy.org


Cc (by ECF): Counsel of Record




                                 United to Protect Democracy, Inc.
